MONACO, J.
The appellant, Clyde Johnson, appeals the summary denial of the motion he filed before the trial court in accordance with Rule 3.800(a), Fla. R.Crim. P. We are unable to review the order of the trial court because the notice of appeal was not timely filed.
The trial court denied Mr. Johnson’s Rule 3.800(a) motion by an order rendered on December 10, 2002. Mr. Johnson filed a motion for rehearing on December 29, 2002, which was denied by the trial court on January 23, 2003. Mr. Johnson then filed his Notice of Appeal on February 2, 2003.
As we have pointed out in the past, a motion for rehearing directed to an order denying Rule 3.800(a) relief is not an authorized motion, and accordingly does not toll the time to appeal. See Mathis v. State, 720 So.2d 1116 (Fla. 5th DCA 1998); see also Mincey v. State, 789 So.2d 492 (Fla. 1st DCA 2001). Because the appellant failed to file his notice of appeal within thirty (30) days from the rendition of the order denying his motion for Rule 3.800(a) relief, this court does not have jurisdiction to consider his appeal.
DISMISSED.
PALMER and TORPY, JJ., concur.